IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 515
                                         :
DESIGNATION OF CHAIR AND VICE-           : CRIMINAL PROCEDURAL RULES
CHAIR OF THE CRIMINAL                    :
PROCEDURAL RULES COMMITTEE               : DOCKET




                                      ORDER

PER CURIAM
         AND NOW, this 17th day of October, 2019, the Honorable Margherita Patti

Worthington is designated as Chair, and William R. Carroll, Esquire, is designated as

Vice-Chair, of the Criminal Procedural Rules Committee, commencing January 1, 2020.